ROBERTSON, Judge.
This is an employee termination case.
Notice of Appeal from circuit court was timely filed on August 22, 1985. The trial court’s record was filed with this court on November 22,1985. The appellant filed his brief on March 6, 1986, along with a motion to suspend rules and to accept appellant’s brief. The appellee filed an objection on March 21, 1986, to an extension of time, which contained allegations that this case and another case pending in the circuit court had been settled.
Appellant’s motion was never granted by this court, and no other pleadings or briefs have been filed.
Consequently, this appeal is dismissed pursuant to Rule 2(a)(2)(A) and Rule 2(a)(2)(C), Alabama Rules of Appellate Procedure.
APPEAL DISMISSED.
INGRAM, P.J., and RUSSELL, J., concur.